OPINION
A. JOHNSON, Judge.
T1 M.A.W. appeals an order entered by the Honorable D. Fred Doak, Special Judge, finding that he is ineligible to be considered for youthful offender or juvenile status and denying his motions for certification as a youthful offender and as a juvenile in Oklahoma County District Court, Case No. CF-2007-3389. M.A.W. is charged as an adult in that case with First Degree Murder, The alleged crime occurred on or about June 7, 2007, when M.A.W. was 17 years old.1
I. INTRODUCTION
T2 In the proceedings below, M.A.W. sought certification to be tried as a youthful offender or a juvenile. Finding that M.A.W. was not eligible for youthful offender or juvenile certification, the district court denied M.A.W.'s motion. At the time, 10 0.8.Supp. 2007, § 7306-2.2(A)(1)(a) provided youthful offender eligibility for persons charged with first degree murder only if they were thirteen or fourteen years of age; and § 7306-2.5(B) specifically excluded seventeen, sixteen, and fifteen-year-olds from the provisions of the Youthful Offender Act and Juvenile Code.
13 M.A.W. challenges the district court's denial of his request for youthful offender status by raising the following claims:
(1) House Bill 2195, a bill enacted in 2007 revising the Youthful Offender Act provisions that had been recently codified at 10 O.8.S8upp.2006, §§ 7306-22 and 7306-2.5, is unconstitutional because it was passed in violation of the anti-logrolling and single-subject provisions of Article 5, § 57 of the Oklahoma Constitution;
(2) Senate Bill 1760, a bill enacted in 2006 eliminating youthful offender eligibility for seventeen, sixteen, and fifteen-year-olds charged with first degree murder, was impliedly repealed by the Legislature; and therefore, its provisions were wrongly incorporated into HB 2195's revisions to 10 O.8.8upp.2006, §§ 78306-2.2 and 78306-2.5, revisions that were then codified at 10 0.8. Supp.2007, §§ 7306-2.2 and 7806-2.5;
(8) The provisions of 10 0.8.S8upp.2007, §§ 7306-2.2 and 7306-2.5 limiting youthful offender eligibility for persons charged with first degree murder to thirteen and fourteen-year-olds are unconstitutionally overbroad.
T 4 For the reasons set out below, we find nothing in M.A.W.'s arguments that persuades us that 10 0.$.2007, §§ 7306-2.2 and 7306-2.5 are unconstitutional. Nor do we find any merit to M.A.W !'s claim that 10 ©.9$.2007, §§ 7306-2.2 and 7806-2.5 are unconstitutionally overbroad.
II, BACKGROUND
A. Statutory Framework
T5 Title 10 O.8.8upp.2007, §§ 7806-2.2 and 7306-2.5 permit youthful offender certification for individuals charged with first degree murder only if they are thirteen or fourteen years of age. The historical note appended to each of these sections in the 2007 statutory supplement reflects that the text presented there was the result of a revision to 10 O.S.8Supp.2006, §§ 7306-2.2 and 7306-2.5 as directed by House Bill (HB) *3902195 (2007 Okla Sess.Law Ch. 1, §§ 9-12)2 The two versions of these two provisions, published at the revised 10 O.S8.8upp.2006, §§ 7306-2.2 and 7306-2.5, consisted of the bare text of two separately enacted Senate Bills, SB 1760 (2006 Okla.Sess.Laws Ch. 285)3 and SB 1765 (2006 Okla.Sess.Laws Ch. 286),4 both of which were passed during the 2006 legislative session as separate, single-subject enactments. As published in the 2006 Supplement to the Oklahoma Statutes, the two enactments appear contradictory. One of the published texts (the one enacted by SB 1760), permits youthful offender status only for thirteen and fourteen-year-olds, whereas the other (the one enacted by SB 1765), retains the preexisting language from the underlying 2001 statutory codification that permits youthful offender certification for individuals up to age seventeen.
B. State v. Doak, 2007 OK CR 3, 154 P.3d 84
16 Two days before HB 2195 was approved by the Governor, this Court issued its decision in State v. Doak, 2007 OK CR 8, 154 P.3d 84. Doak dealt with the apparently conflicting texts published in the 2006 Supplement. In Doak, we found that the facially conflicting texts could not be reconciled and held, therefore, that SB 1765 impliedly repealed SB 1760 and its language eliminating youthful offender status for fifteen, sixteen, and seventeen-year-olds because SB 1765 was the later-enacted bill, having been signed into law by the Governor two minutes after SB 1760. Doak, 2007 OK CR 8, T19, 154 P.3d at 88. |
III. DISCUSSION
A. Constitutionality Under Oklahoma Constitution Article 5, § 57
T7 M.A.W. contends that HB 2195 (a bill enacted in 2007 revising the Youthful Offender Act provisions then codified at 10 O0.8.Supp.2006, §§ 7306-2.2 and 7306-2.5) is unconstitutional because it was passed in violation of the anti-logrolling and single-subject provisions of Article 5, § 57 of the Oklahoma Constitution. In support of his argument, M.A.W. points out that HB 2195 was over one-hundred pages long and contained see-tions amending dozens of statutes, including the statutes at issue here. M.A.W. contends, therefore, that the age provisions of SB 1760, denying youthful offender status to those over fourteen, as those provisions were incorporated into HB 2195, violate the single-subject, anti-logrolling provisions of Article 5, § 57, of the Oklahoma Constitution because all of the various statutes amended by HB 2195 are not closely related in either topic or purpose. M.A.W !'s claim raises a question of first impression.
T8 "The purpose of the constitutional requirement that but a single subject be included in a legislative bill is to make impossible by log-rolling devices the enactment of unpopular legislation by including it with popular legislation on an entirely different subject." Bond v. Phelps, 1948 OK 76, ¶ 44, 191 P.2d 988, 950. What HB 2195 did, with respect to 10 0.8.2001, §§ 7306-22 and 7306-2.5, was simply to adopt and revive the previously-enacted revisions from SB 1760 and SB 1765 so that the changes approved in those two, separately-enacted, single-subject bills could be incorporated and merged into the revised Oklahoma Statutes codified at 10 O.S8.Supp.2007, §§ 7306-2.2 and 7306-25. This is a significant distinction under our Constitution.
' 9 The Oklahoma Constitution provides:
Every act of the Legislature shall embrace but one subject, which shall be clearly expressed in its title, except general appropriation bills, general revenue bills, and bills adopting a code, digest, or revision of statutes; and no law shall be revived, *391amended, or the provisions thereof extended or conferred, by reference to its title only; but so much thereof as is revived, amended, extended, or conferred, shall be re-enacted and published at length: Provided, That if any subject be embraced in any act contrary to the provisions of this section, such act shall be void only as to so much of the laws as may not be expressed in the title thereof.
Article 5, § 57 (emphasis added). Thus, bills adopting a "revision of statutes" are clearly excluded from the single-subject rule of Article 5, $ 57. House Bill 2195 falls squarely into this "revision of statutes" exception. Furthermore, laws may be revived under this provision provided the law is reenacted and published at length.
{10 The structure, title, and text of HB 2195 all confirm that, while it was enacted in 2007, it is a clean-up bill of sorts, designed to amend, merge, consolidate and repeal duplicate sections added to various Oklahoma Statutes during the 2006 legislative session. This type of bill is passed in some form after each legislative session and merges amendments made in separate single-subject bills to the same statute to make one unified statute or section.5 House Bill 2195's title, for example, cites to, and incorporates by reference, very specific and separately enacted pieces of legislation as the authority for the listed revisions. The title lists Chapter 285 and Chapter 286 from the 2006 OKkla-homa Session Laws as authority for the revisions to 10 0.S8.Supp.2006, §§ 7306-2.2 and 7306-2.5. In the text, HB 2195 eliminates one of the two enactments by repeal and amends the other to incorporate the changes adopted in the repealed enactment so the two become merged and only one remains. It is clear that the Legislature intended, through HB 2195, only to revise these duplicate bills (originally SB 1760 and SB 1765), which amend the same sections of the Youthful Offender Act in order to merge them and to reconcile any conflicts therein. House Bill 2195 reenacted the amendments adopted during the 2006 legislative session in a consolidated form and published it at length in compliance with Oklahoma's Constitution. Hence, House Bill 2195 is a valid legislative enactment under Article 5, § 57, as a bill adopting a revision of statutes.
B. Implied Repeal of SB 1760
T11 M.A.W. also contends that the district court improperly denied his motions for youthful offender certification by relying on the age criteria of 10 O.S8.Supp.2007, §§ 7306-2.2 and 7306-25. According to M.A.W., the language of 10 O0.8.8upp.2007, §§ 7306-2.2 and 7306-2.5, permitting youthful offender certification for persons charged with first degree murder only if they are thirteen or fourteen years of age, was impliedly repealed by the Legislature during the 2006 legislative session with enactment of SB 1765.
12 As noted above, Doak found that Senate Bills 1760 and 1765 contained conflicting language and therefore applied the rule of statutory construction known as the latest-enacted rule to conclude that SB 1760 was impliedly repealed by SB 1765 because SB 1765 was the later enacted of the two bills. As noted above, HB 2195 is a valid legislative enactment that did not violate the single-subject rule because it falls within the revision of statutes exception. It revived the changes enacted in SB 1760 that had limited youthful offender status to those thirteen or *392fourteen years of age (e., the language this Court found had been repealed by implication in Doak) by reenacting those amendments and publishing them at length. Such was the law at the time M.A.W. was charged with first degree murder. Accordingly, we find that the district court properly denied M.A.W.'s motion for youthful offender status based on 10 0.9.2007, §§ 7806-2.2 and 7306-2.5.
C. Overbreadth
T183 MAW. also claims that the amended versions of sections 78306-2.2 and 7306-2.5, restricting youths over the age of fourteen charged with first degree murder from seeking certification as juveniles and youthful offenders, is unconstitutionally over-broad because it violates the intent of the Youthful Offender Act; vests unlawfal discretion in the prosecutor, subjects M.A.W. to cruel and unusual punishment, and denies him due process and equal protection.
«I 14 The argument advanced by M.A.W. is really no different than arguments addressed by this Court in other cases challenging the constitutionality of Oklahoma's reverse certification statute, where the defendants are unhappy with the State's ability to charge them as adults. See Trolinger v. State, 1987 OK CR 71, ¶¶ 9-10, 7386 P.2d 168, 170-71 (upholding constitutionality of reverse certification statute and rejecting equal protection challenge); Jones v. State, 1982 OK CR 196, ¶¶6-14, 654 P.2d 1080, 1082-84 (rejecting constitutional challenge that reverse certification statute vested prosecution with "overbreadth of discretion" because State was given power to decide to either proceed in juvenile court or prosecute defendant as adult); State ex rel. Coats v. Rakestraw, 1980 OK CR 24, ¶¶ 2-7, 610 P.2d 256, 258-59 (upholding constitutionality of reverse certification statute and rejecting equal protection challenge).
115 "The power to define crime and punishment in this State lies with the Legislature." State v. Young, 1999 OK CR 14, 126, 989 P.2d 949, 955. The Legislature's power to define who may qualify under the Youthful Offender Act and to exclude individuals over certain ages, who are charged with enumerated crimes, does not offend the Constitution. For this reason, M.A.W. had no vested interest in the previous version of the Youthfal Offender Act that was repealed and no longer in effect at the time he allegedly committed the crime at issue. Nor is he entitled, simply by virtue of his age, to be considered for youthful offender or juvenile status. The amended version of the Youthful Offender Act that was applied to M.A.W. is constitutional.
T16 Intertwined with his constitutional claim, M.A.W. also argues that the trial court abused its discretion in denying his motions for a certification study/psychological evaluation and for certification as a youthful offender or a juvenile without a hearing on the merits. We have found that the trial court correctly held that M.A.W. was ineligible for youthful offender status as a matter of law based on his age. See 10 O.8S.Supp.2007, § 7306-2.2. The trial court did not abuse its discretion in denying his motions.
DECISION
1 17 The order of the District Court finding that M.A.W. was not eligible for certification as a youthful offender or a juvenile and denying his motion for such certification is AFFIRMED. Under Rule 3.15, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2008), the MANDATE is ORDERED issued upon delivery and filing of this decision.
LUMPKIN, P.J., C. JOHNSON, V.P.J. and LEWIS, J., concur.
CHAPEL, J., dissent.

. MAW. appealed Judge Doak's order as an order denying reverse certification and the matter was automatically assigned to the Accelerated Docket of this Court under Rule 11.2(A)(1), Rules of the Oklahoma Court of Criminal Appeals, Ch. 18, App. (2008). The State filed a motion to dismiss this appeal the day before oral argument was to be held, contending that the matter was not subject to the statutory provisions that authorize reverse certification appeals. The propositions, issues and motions were presented to this Court in oral argument on December 13, 2007, under Rule 11.2(F). The Court took the matter under advisement.


. HB 2195 passed the House of Representatives on February 8, 2007 and passed the Senate on February 21, 2007. The Governor approved HB 2195 on February 22, 2007. See 2007 Okla.Sess. Laws Ch. 1 (HB 2195), available at http://www. osen.netfapplications/osen/DeliverDocument.asp? CiteID=448567.


. 2006 Okla.Sess.Laws Ch. 285 (SB 1760) §§ 1-2, available at http://www.oscn.nel/applications/ osen/DeliverDocument.asp?CiteID=446212.


. 2006 Okla.Sess.Laws Ch. 286 (SB 1765) §§ 2, 4, available at http://mww.oscen.net/applications/ osen/DeliverDocument.asp?CiteID=446214.


. See, eg:
2006 Okla. Sess. Laws Ch. 16, pp. 31-147 (HB 3139-An Act relating to duplicate sections; amending, merging, consolidating, and repealing duplicate sections), available at http://www.oscn. net/applications/osen/DeliverDocument.asp?Ci telD=445772;
2005 Okla. Sess. Laws Ch. 1, pp. 1-180 (HB 2060-An act relating to duplicate sections; amending, merging, consolidating, and repealing duplicate sections), available at http://www.oscn. netfapplications/osen/DeliverDocument.asp?Ci telD=441677;
2004 Okla. Sess. Laws Ch. 5, pp. 4-144 (HB 2725-An act amending, merging, consolidating and repealing duplicate sections, etc.), available at http:/Fvww.osen.net/applications/oscen/Deliver Document.asp?CiteID=438407; and
2003 Okla. Sess. Laws Ch. 3, pp. 13-154 (HB 1816-An act amending, merging, consolidating, and repealing duplicate sections), available at http:{vww.oson.net/applications/osen/Deliver Document.asp?CiteID=435189.